91 F.3d 132
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tommy R. ROBINSON, Plaintiff--Appellant,v.PRISON HEALTH SERVICES, INCORPORATED;  Lynette Mundey;  MaryPepper;  Doctor Bonner;  P.A. Hill;  KathyColeman;  Hospital Unit, Defendants--Appellees.
No. 96-6828.
United States Court of Appeals, Fourth Circuit.
Submitted June 28, 1996.Decided July 10, 1996.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Alexander Williams, Jr., District Judge.  (CA-95-3449-AW).
Tommy R. Robinson, Appellant Pro Se.  Joseph Barry Chazen, Gina Marie Smith, MEYERS, BILLINGSLEY, SHIPLEY, RODBELL & ROSENBAUM, Riverdale, Maryland;  Roy Leonard Mason, Deborah Maude Peyton, MASON, KETTERMAN & MORGAN, Baltimore, Maryland, for Appellees.
D.Md.
AFFIRMED.
Before ERVIN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals an order dismissing one portion of his 42 U.S.C. § 1983 (1988) claim and holding in abeyance the remaining portions of his claim.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (1988);  Fed.R.Civ.P. 54(b);  Cohen v. Beneficial Indus.  Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
DISMISSED.